Citation Nr: 0534437	
Decision Date: 12/21/05    Archive Date: 12/30/05	

DOCKET NO.  00-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
vocational rehabilitation subsistence allowance under 
Chapter 31, Title 38, United States Code, calculated in the 
amount of $1,268.16, to include whether the overpayment was 
properly created.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
July 1985 to July 1987, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In September 2001, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was paid vocational rehabilitation 
subsistence at a full-time rate for the school term between 
January and May 1997.

3.  During the school term between January and May 1997 the 
veteran's training time was reduced, and in May 1997 the RO 
received certification from the veteran's school that the 
veteran's training had terminated and that the reason for the 
termination was withdrawal after a dropped period with 
nonpunitive grades assigned.

4.  The reduction in training resulted in an overpayment to 
the veteran of vocational subsistence allowance calculated in 
the amount of $1,268.16.

5.  The veteran had a reduction in training time during 
training he pursued in 1996 that was presumed to be due to 
mitigating circumstances.

6.  There were no mitigating circumstances in connection with 
the veteran's reduction in training time for the term between 
January and May 1997.

7.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran in the creation of the overpayment.


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance calculated in the amount of $1,268.16 
was properly created.  38 U.S.C.A. §§ 3680, 3684 (West 2002); 
38 C.F.R. §§ 21.324, 21.362 (2005).

2.  The requirements for consideration of equity and good 
conscience in the claim for a waiver of recovery of an 
overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance calculated in the amount of $1,268.16 
have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board observes that in this case the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  The Board acknowledged as 
much and returned the case to the RO in September 2001 for 
development that included performing any notice and 
development action required by the VCAA with respect to the 
veteran's claim.  While the RO did not specifically notify 
the veteran of the substance of the VCAA as required by 
38 U.S.C.A. §§ 5103(a), it is not clear that such notice is 
required in this case.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) ("The notice and duty to assist 
provisions of the [VCAA] . . . are relevant to a different 
Chapter of Title 38 and do not apply to this appeal.")  In 
any event, the Board finds that the veteran will not be 
prejudiced by the Board addressing his claim since this 
decision represents a complete grant of the benefit sought on 
this portion of this appeal and will require additional 
development as set forth in the REMAND portion of this 
decision.  Accordingly, the Board will proceed with a review 
of the veteran's claim for waiver of recovery of an 
overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance calculated in the amount of $1,268.16, 
to include whether the debt was properly created.

A review of the record discloses that the RO denied the 
veteran's claim for waiver of recovery of an overpayment of 
vocational rehabilitation assistance on the basis that there 
was bad faith on the part of the veteran in the creation of 
the overpayment and therefore a waiver was precluded by law.  
The veteran disagreed with that decision and essentially 
contended that the overpayment was not properly created 
because there were mitigating circumstances which precluded 
him from pursuing a rehabilitation program.  The Board 
returned the case to the RO in September 2001 for 
consideration of whether the overpayment was properly created 
since a finding of mitigating circumstances in the veteran's 
case would provide for a reduction at the end of the month or 
the end of the term in which the veteran withdrew, whichever 
is earlier.  Otherwise, if no mitigating circumstances are 
shown, a reduction in the veteran's subsistence allowance 
would be effective the first day of the term in which the 
veteran withdrew.  See 38 C.F.R. § 21.324(i).

Under 38 C.F.R. § 21.324(i)(2), the term "mitigating 
circumstances" means circumstances beyond the veteran's or 
service person's control which prevent him or her from 
continuously pursuing a rehabilitation program.  Examples of 
circumstances that are representative of those which are 
considered mitigating include: (1) an illness of the program 
participant; (2) an illness or death in the program 
participant's family; (2) an unavoidable change in the 
veteran's conditions of employment; (4) an unavoidable 
geographical transfer resulting from the veteran's 
employment; (5) immediate family or financial obligations 
beyond the control of the veteran which are found by the VA 
to require the veteran to suspend pursuit of the 
rehabilitation program; (6) discontinuance of the course by 
the educational institution; and (7) in the first instance of 
withdrawal on or after June 1, 1989, by a program participant 
from a course or courses with respect to which the veteran 
has been paid subsistence allowance under the provisions of 
38 C.F.R. § 21.260(b), mitigating circumstances shall be 
considered to exist with respect to courses totaling not more 
than six semester hours or the equivalent thereof; and 
(8) difficulties in obtaining child care or changes in such 
arrangements which are beyond the control of the program 
participant and which require interruption of the 
rehabilitation program in order for the participant to 
provide or arrange for such care.

The veteran has argued that the VA's failure to provide 
computer software, as had been done in the past, and the 
delay in making a decision regarding the software purchase 
until after his term had begun constituted the mitigating 
circumstances.  The veteran also maintains that the debt was 
created as a result of poor management by a contractor hired 
by the VA to manage his case.

The Board finds that there are no mitigating circumstances in 
this case.  The record does reflect some confusion in the 
software required for the veteran's term between January and 
May 1997, with a statement from an instructor dated in early 
February 1997 indicating that certain software was required, 
a subsequent statement dated later in February indicated that 
the software was not a required purchase since computer labs 
provided the students with adequate open hours for working on 
projects.  A statement dated in February 1999 from a 
counseling psychologist confirmed that software had been 
purchased for the veteran for the fall 1996 term, but that 
after a lengthy process it was determined that software would 
not be purchased for the spring 1997 term.  The psychologist 
indicated that the decision regarding the software 
non-purchase was made in late February or early March 1997 
and that after reviewing the case it was apparent that the 
crux of his dropping the courses centered around that 
decision.

However, the Board finds that this reason does not constitute 
a mitigating circumstance as contemplated under 38 C.F.R. 
§ 21.324(i)(2).  It did not involve an illness of the veteran 
or a member of his family, the death of a family member or 
any unavoidable change in the veteran's employment or 
location of employment.  There was also no indication of any 
immediate family or financial obligations beyond the control 
of the veteran or that the courses were discontinued by the 
educational institution.  Nor is difficulty in obtaining 
child care at issue in this case.  While a veteran would 
ordinarily be entitled to a finding of mitigating 
circumstances for not more than six semester hours or the 
equivalent thereof in the first instance, the veteran availed 
himself of those mitigating circumstances in the fall 1996 
term.  In the veteran's Notice of Disagreement, he 
acknowledges that he did not dispute the overpayment for the 
fall 1996 semester and information contained in the veteran's 
vocational rehabilitation folder indicates that mitigating 
circumstances were considered and found based on changes in 
enrollment that occurred during the fall 1996 semester.

In the Board's judgment the failure of the VA to purchase 
software for the veteran that was initially thought to be 
required, but later was determined not to be required because 
it was available to students in the school's computer labs 
does not constitute the type of unavoidable circumstances 
beyond the veteran's control.  The veteran also does not 
appear to otherwise dispute the amount of the overpayment 
calculated in the amount of $1,268.16.  Having found that 
there were no mitigating circumstances in the reduction of 
courses for the spring 1997 term, the Board finds that the 
calculated debt was properly created.

However, the Board does not agree with the RO that there was 
bad faith on the part of the veteran in the creation of the 
overpayment.  The term "bad faith" generally describes unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).

In this case, the Board finds that there was no bad faith on 
the part of the veteran in the creation of the overpayment, 
although there may be some fault on the part of the veteran 
in the creation of the overpayment, for example, failure to 
notify his case manager of changes in his academic status for 
the term between January and May 1997.  However, fault is not 
the equivalent of bad faith.  The veteran was clearly in 
contact with his case manager regarding the purchase of 
software in the beginning months of 1997 and the record does 
not reflect that the veteran engaged in conduct that could be 
characterized as unfair or deceptive and undertaken with an 
intent to seek unfair advantage.  Rather, in this case, it is 
the absence of conduct on the part of the veteran in failing 
to coordinate or notify his case manager of scheduled changes 
that led to the overpayment.  The Board finds that this does 
not constitute bad faith.  

Accordingly, the Board finds that the debt in question in 
this case was properly created and that there was no bad 
faith on the part of the veteran in the creation of the 
overpayment.  The next step is to consider whether the 
veteran's overpayment can be waived on the basis of equity 
and good conscience, a matter not addressed by the RO.  As 
such, further development with respect to this matter is 
necessary and will be addressed in the REMAND portion of this 
decision.


ORDER

There was no bad faith in the creation of the overpayment of 
Chapter 31 vocational rehabilitation subsistence allowance 
calculated in the amount of $1,268.16, and to this extent, 
the appeal is granted.


REMAND

Having determined that there was no bad faith on the part of 
the veteran in the creation of the overpayment calculated in 
the amount of $1,268.16, the next step is to consider the 
veteran's waiver request under the standard of equity and 
good conscience.  As indicated above, the RO has not done so 
in this case.  In addition, the Board is of the opinion that 
additional development is necessary before further 
consideration by the RO.

In this regard, the veteran has not had an opportunity to 
submit a VA Form 4-5655 (Financial Status Report), and the 
veteran should be afforded an opportunity to submit a 
financial status report.  In addition, the RO should inform 
the veteran of the elements considered under the standard of 
equity and good conscience set forth in 38 C.F.R. § 1.965, 
and be invited to submit any statement he desires to have 
considered concerning those elements of the equity and good 
conscience standard.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be provided and 
requested to complete and return a VA 
Form 4-5655 (Financial Status Report).

2.  The veteran should be informed of the 
elements considered under the standard of 
equity and good conscience as set forth 
in 38 C.F.R. § 1.965 and be afforded an 
opportunity to submit any statement 
and/or evidence he desires to have 
considered in connection with the 
application of the standard of equity and 
good conscience.

3.  The RO should consider the veteran's 
claim for a waiver of recovery of an 
overpayment of Chapter 31 vocational 
rehabilitation subsistence allowance 
calculated in the amount of $1,268.16 
under the standard of equity and good 
conscience.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


